Case 1-19-47397-cec         Doc 41      Filed 04/06/20       Entered 04/06/20 11:11:33




                                                                                             44 Court Street, Suite 1206
                                                                                             Brooklyn, NY 11201
                                                                                             Phoneof718-624-3894
  April 6, 2020                                                                              Board    Directors
                                                                                             Fax 718-624-3926
                                                                                             James P. Slattery, President
                                                                                             info@brooklynvlp.org
                                                                                             Lawrence   F. DiGiovanna
                                                                                             www.brooklynvlp.org
  Hon. Judge Carla E. Craig                                                                  Abrams Fensterman
                                                                                             Vice President
  U.S. Bankruptcy Court, Eastern District of New York                                        Gregory Messer
  271-C Cadman Plaza, #1595                                                                  Treasurer
                                                                                             Lynn E. Judell
  Brooklyn, NY 11201                                                                         Schwartz Sladkus
                                                                                             Reich Greenberg Atlas, LLP
                                                                                             Secretary
  Re:     In re: Marie Huguette Jean Baptiste                                                Rachel S. Blumenfeld
          Index No.: 19-47397-cec                                                            Caroline Conway
                                                                                             Sumitomo Mitsui Banking
          Property Address: 9024 Avenue L, Brooklyn, New York 11236                          Corporation
                                                                                             Jeffrey B. Gewirtz
                                                                                             Brooklyn Sports &
  Dear Judge Craig:                                                                          Entertainment
                                                                                             Paul A. Golinski
                                                                                             Cullen and Dykman LLP
  I am writing this letter in anticipation of the instant debtor’s Confirmation HearingColin S. Kelly
  set for April 9, 2020 at 10:00 a.m.                                                  Paul, Weiss, Rifkind,
                                                                                             Wharton & Garrison LLP
                                                                                             Manas Mohapatra
  I have maintained constant contact with Trustee Macco’s Office during theseViacom
                                                                                  Terri G. Letica
  difficult times. The trustee maintains that the Debtor has outstanding documentsKathleen M. McCormack
  including operating reports and an Affidavit explaining the Debtor’s businessCullen and Dykman LLP
                                                                                  Domenick Napoletano
  assets and accounts receivables.                                                Martin S. Needelman
                                                                                             Brooklyn Legal Services
                                                                                             Corporation A
  The Debtor attempted to obtain and submit additional documentation during theseStephen Z. Williamson
  difficult times; however, the Debtor had a family tragedy last night. The DebtorLaw     Office of Stephen Z.
                                                                                    Williamson, P.L.L.C.
  took a close family member to the doctor last weekend because of his/her healthSteven Zelkowitz
  issues. The doctor admitted the Debtor’s family member into the hospital the sameAdvisory Board
  day. After continuing to suffer from health issues for a week, the Debtor’s familyFrank V. Carone
  member passed away on April 5, 2020. The Debtor was unable to obtain additionalAbrams       Fensterman
                                                                                    Steven M. Cohen
  documentation for submission during this period.                                  MacAndrews & Forbes
                                                                                             Deborah H. Renner
                                                                                             BakerHostetler
  Therefore, the Debtor asks that the Court grant the Debtor an adjournment at theHon. Betty E. Staton
  Confirmation Hearing on April 9, 2020. She understands that other debtors may beBrooklyn  Legal Services
                                                                                   Stephen P. Younger
  experiencing their own difficulties at this time, but due to the abrupt and acutePatterson Belknap
                                                                                   Webb and Tyler LLP
  nature of the Debtor’s situation, the Debtor requests an adjournment.
                                                                                             Staff
                                                                                             Heidi Lee Henderson
  The Debtor informed Debtor’s counsel early this morning as to the entirety of theExecutive Director
  situation. Debtor’s Counsel expected to submit documentation before theSidney           Cherubin
                                                                                   Director of Legal Services
  expiration of the seventy-two hour advance notice period.                        Melissa A. Starr
                                                                                             Director of Development
                                                                                             Peter White
  Respectfully,                                                                              Staff Attorney
                                                                                             Jennifer Cook
                                                                                             Staff Attorney, Consumer Law
                                                                                             Sarah Filcher
                                                                                             Staff Attorney
                                                                                             Joanne Reece
                                                                                             Staff Attorney, Family Law
                                                                                             Diana Wooden
  Peter White, Esq.                                                                          Legal Assistant
  Foreclosure Prevention Staff Attorney
  Brooklyn Bar Association Volunteer Lawyers Project
  P: 718-624-2201
  F: 718-624-3926
  pwhite@brooklynvlp.org
